Citation Nr: 0309921	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the calculated amount of $1,097, 
including the issue of whether the overpayment in the 
calculated amount was properly created. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran had over 23 years active duty service ending with 
his retirement in September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by a Department of 
Veterans Affairs (VA) Regional Office (RO) and Committee on 
Waivers and Compromises (Committee).  In March 2002, the 
veteran revoked his power of attorney held by the Disabled 
American Veterans.  Accordingly, the veteran is unrepresented 
in his appeal.  


REMAND

Of record is a November 2002 communication from the veteran 
in which he checked the appropriate box to request an RO 
hearing in addition to a Board videoconference hearing.  
Although an RO hearing was conducted in January 2003, it does 
not appear that a Board videoconference hearing was ever 
scheduled or that the veteran has withdrawn his request for 
such a hearing.  Therefore, the Board may not properly 
proceed with appellate review at this time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The veteran should be scheduled for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his Board hearing 
request or fails to report, the case 
should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious  handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 	 	




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




